     Case 2:19-cv-02509-MCE-AC Document 17 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARY J. CRAGO,                                      No. 2:19-cv-02509 MCE AC PS
11                         Plaintiff,
12            v.                                          ORDER
13    LYNN, et al.,
14                         Defendants.
15

16           Plaintiff is proceeding in this case in pro per. The proceeding has accordingly been

17   referred to the magistrate judge by E.D. Cal. R. (“Local Rule”) 302(c)(21).

18           Plaintiff has requested an extension of time to file an opposition to defendants’ motion to

19   dismiss (ECF No. 13), up to and including May 28, 2020. ECF No. 16. Plaintiff indicates her

20   opposition is “taking longer than expected.” Id. Plaintiff does not provide clear good cause for

21   the extension of time, which would ordinarily result in a denial. However, because the requested

22   extension is a brief one, and because the court finds no prejudice to defendants would result from

23   such a brief delay, the undersigned finds that it is in the interest of justice to allow plaintiff the

24   additional time to file her opposition. Plaintiff is cautioned that future requests for extensions of

25   time must provide good cause.

26           IT IS HEREBY ORDERED that:

27           1. Plaintiff’s motion (ECF No. 16) is GRANTED and she shall file her opposition no

28                 later than May 29, 2020;
     Case 2:19-cv-02509-MCE-AC Document 17 Filed 05/21/20 Page 2 of 2

 1        2. If plaintiff fails to timely file an opposition the court will construe the lack of response
 2           as a statement of non-opposition.
 3        IT IS SO ORDERED.
 4   DATED: May 20,2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
